Cassoday, J.
It sufficiently appears from the judgment and decree of the county court, entered January 13, 1883, that John M. Stockman and his widow had previously died, and that the will above mentioned had been admitted to probate. It is claimed that the several sheriff’s deeds were improperly admitted in evidence by reason of their not being accompanied by the several judgment rolls in which the several executions were issued upon which the sales to the plaintiff were made. But the statute required such deeds, as well as the records thereof, to be received in evidence, “ without any proof whatever of the previous proceedings, as presumptive evidence of the facts therein stated, andthat the title, estate, or interest in the land therein described, which such conveyance purports to convey, of every person whom it purports to affect, passed to and vested in the grantee therein at the date thereof, or at such p?°evious date as such conveyance purports to fix for that purpose.” Sec. 4154, R. S.; Hoffman v. Wheelock, 62 Wis. 438. Manifestly the sheriff’s deeds were prima facie evidence that all the title, estate, and interest which Charles Stockman had in the lands at the date fixed in the deeds for that purpose passed to and vested in the plaintiff by virtue of such deeds. The date so fixed therein is March 13, 1882. Besides, the attachment proceedings were put in evidence by the defendant, and it appears from them that such lands were attached at the date last mentioned in the suits in which the executions were issued.
The only remaining question is whether such title to any of the lands in question had previously passed from Charles Stockman to this defendant by virtue of the quitclaim deed of October 3, 1881, or whether that deed as to those lands was void for uncertainty. The first piece above mentioned, of 9|- acres, is described in the sheriff’s deed as being in the “S. E. quarter of section 34.” The only description in the quitclaim deed of any land in that quarter-section is “ the *94southeast corner of the southeast quarter of section 34.” Manifestly that describes nothing. Counsel speak of a practical construction by previous location in fact, as in Messer v. Oestreich, 52 Wis. 690; but there can be no such construction where there is nothing to locate except a corner without dimensions. The second piece described in the statement of facts is “ the E. £ of the S. W. fractional J of the N. W. J of section 35,” excepting therefrom one piece described, of 8 45-100 acres, and another piece, including-other lands, of 9 62-100 acres. The only land in that quarter-section described in the quitclaim deed is “ the W. £ of the S. W. *£ of the N. W. J of section 35,” which of course does not include any of the lands thus convejmd by such second description. The third piece described in the statement of facts is the “ N. £ of the S. W. J- of section 35,” excepting therefrom one piece, including other lands, of 30 acres, and another piece, made up mostly of other lands, of 45 acres. The only lands in that quarter-section described in the quitclaim deed are “ the S. i of the S. W. J-,” and the “ S. W.-fractionalpart of the N. i of the S. W. £ of section 35.” Of course, the first of these two descriptions does not include any of the land thus conveyed by such third description, as it is on the other half of the quarter-section. While the wTords, “ the southwest fractional -part of the north half of southwest quarter ... of section 35,” ostenblsiy relate to the north half of that quarter-section, yet the attempt to convey a “fractional part” thereof, without any dimension, quantity, or location, is too indefinite, standing alone, to attach to any particular piece of land, and is therefore void for uncertainty. We find no evidence of any fact or circumstance in the case to aid such attempted description. It follows that the verdict was properly directed for the plaintiff.
By the Oourt.— The judgment of the circuit court is affirmed.